            Case 2:18-cv-02066-TLN-CKD Document 71 Filed 06/22/20 Page 1 of 2



 1   SMITH, McDOWELL & POWELL,
     A LAW CORPORATION
 2   Brad A. McDowell, SBN 207142
     Sean M. Stowers, SBN 303715
 3   100 Howe Avenue, Suite 208 South
     Sacramento, CA 95825
 4   Telephone: (916) 569-8100
 5   Attorneys for Defendant, Cross-Claimant,
     and Third-Party Plaintiff VFORCE INC.
 6

 7

 8

 9                                  UNITED STATES DISTRICT COURT
10                     IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12   ZURICH        AMERICAN       INSURANCE )             Case Number:       2:18-CV-02066-TLN-CKD
     COMPANY OF ILLINOIS, a New York )
13   Corporation;                            )
                                             )            STIPULATION AND ORDER
14                   Plaintiff,              )            FOR DISMISSAL OF THIRD-
                                             )            PARTY COMPLAINT AS TO
15          v.                               )            THIRD-PARTY DEFENDANT
                                             )            CHARLES FORBES
16   VFORCE INC., doing business as “VFORCE )
     STAFFING SOLUTIONS”, a California )
17   corporation; CORTECH, LLC, a Georgia )               Compl. Filed:                 July 28, 2018
     limited liability company; and DOES one )            First Am. Compl. Filed:       January 30, 2019
18   through 100, inclusive;                 )            Trial Date:                   To be determined
                                             )
19                                           )
                     Defendants;             )
20                                           )
                                             )
21                                           )
     AND RELATED ACTIONS.                    )
22                                           )
23

24   ///
25   ///
26   ///
27   ///
28   ///


     Stipulation and Order for Dismissal of Third-Party       Zurich American Insurance v. VForce Inc., et al.
     as to Third-Party Defendant Charles Forbes                         Case No. 2:18-CV-02066-TLN-CKD
            Case 2:18-cv-02066-TLN-CKD Document 71 Filed 06/22/20 Page 2 of 2



 1           IT IS HEREBY STIPULATED by and between Third-Party Plaintiff VFORCE, INC. and
 2   Third-Party Defendant CHARLES FORBES, through their respective counsel of record, that the
 3   Third-Party Complaint by VFORCE is dismissed with prejudice as to CHARLES FORBES only,
 4   with each side to bear its own costs and fees.
 5

 6   Dated: June 19, 2020                                       SMITH, McDOWELL & POWELL,
                                                                A LAW CORPORATION
 7

 8                                                        By: /Sean M. Stowers/
                                                              BRAD McDOWELL
 9                                                            SEAN M. STOWERS
                                                              Attorneys for Defendant, Cross-Claimant,
10                                                            and Third-Party Plaintiff VFORCE INC.
11
     Dated: June 19, 2020                                       FREEMAN MATHIS & GARY, LLP
12

13
                                                          By:
14
                                                                Joseph Suarez, Esq.
15                                                              Attorneys for Third-Party Defendant
                                                                CHARLES FORBES
16

17

18
                                                     ORDER
19
             Based upon the Stipulation by and between Third-Party Plaintiff VFORCE, INC. and
20
     Third-Party Defendant CHARLES FORBES,
21
             IT IS HEREBY ORDERED that the Third-Party Complaint by VFORCE be dismissed,
22
     with prejudice, as to CHARLES FORBES, with each side to bear its owns costs and fees.
23

24

25
     Dated: June 19, 2020
26

27                                                                  Troy L. Nunley
                                                                    United States District Judge
28



                                                           1
     Stipulation and Order for Dismissal of Third-Party           Zurich American Insurance v. VForce Inc., et al.
     as to Third-Party Defendant Charles Forbes                             Case No. 2:18-CV-02066-TLN-CKD
